Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
0.	Applicant’s arguments, filed 4/4/2022, with respect to the amended claim(s) have been considered but, are moot due to a new grounds of rejection based upon a new reference, Niemiec et al. (US 20190113219 A1); hereinafter Niemiec2 (note this is the reference from the IDS of 1/28/2022), see below. 
Applicant’s Arguments/Remarks filed 4/4/2022 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 7, that: The Examiner analogizes the claimed "light box" to Niemiec's ceiling tile 1501. But this ceiling tile 1501 lacks a "diffuser." It also lacks a "back plane" parallel with this diffuser. 
Applicant argues, see Remarks, pg(s). 7, that: Further, air drawn by the fan is not output by the light box "through the back plane." Therefore, claim 1 as amended is not anticipated by Niemiec.
In response to item(s) 2 above, see the new grounds of rejection below.
In response to item(s) 3 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Niemiec et al. (US 20190292315 A1)  discloses a light box (1501) comprising a back plane (of 1501) and 
a plurality of white light sources (1504) located in the light box (1501) and configured to provide illumination to an environment 
a fan (1502) configured to draw air from the environment into the light box, wherein the fan is located in the light box (1502 in 1501) and wherein the drawn air (from 1502) is output by the light box (1501) through the back plane (of 1501) (post fan 1502 in 1501).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 10-13, and 16-22 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Niemiec et al. (US 20190292315 A1) in view of Niemiec et al. (US 20190113219 A1); hereinafter Niemiec2 (note this is the reference from the IDS of 1/28/2022).
     	Regarding claim 1, Niemiec discloses a light fixture (abstract) (figs. 16b-17) , comprising:
a light box (1501) comprising a back plane (of 1501) and 
a plurality of white light sources (1504) located in the light box (1501) and configured to provide illumination to an environment 
a fan (1502) configured to draw air from the environment into the light box, wherein the fan is located in the light box (1502 in 1501) and wherein the drawn air (from 1502) is output by the light box (1501) through the back plane (of 1501) (post fan 1502 in 1501); and 
a sterilization box (1610/1620) separate from and not contained within the light box (1501) and comprising at least one path configured to receive the drawn air output from the light box (1501 at 1502) and to output sterilized air at one or more openings (at/post 1650), wherein the sterilization box comprises a plurality of ultra violet (UV) radiation sources (1640) configured to irradiate the drawn air with UV radiation along each at least one path to produce the sterilized air 
[0093-0096] (abstract)
(figs. 16b-17; “light box” 1501 (containing/holding 1504, 1502), white light sources 1504, fan 1502, “sterilization box” 1610/1620 (composed of baffles 1610 and 1620), UV lights 1640; Note fan 1502 outputs air from “light box” 1501 into “sterilization box” 1610/1620 and out of 1610/1620 at/post UV filter 1650) .
     	But Niemiec fails to disclose (underlined sections) a light box comprising a back plane and a diffuser parallel with the back plane; and a plurality of light sources configured to provide illumination to an environment through the diffuser. 
Niemiec2, however, discloses a light box (fig. 1, 10) comprising a back plane (12 of 10) and a diffuser (90 for 20’s) parallel with the back plane; and 
a plurality of white light/light sources (20) [0005] located in the light box (10) and configured to provide illumination (from 20’s) to an environment through the diffuser (90) (post 90) [0005] [0065]. 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Niemiec which has a light box with light sources in the light box, with a diffuser for light sources in a light box, as taught by Niemiec2, to use as a substitution of one known light source output configuration for another (i.e. by adding a diffuser to the white light output) to obtain predictable white light conditioning results (i.e. to diffuse the emitted light).

     	Regarding claim 10, Niemiec discloses wherein each at least one path is non-linear (fig. 16b, air flow path through “sterilization box” between baffles 1610/1620).
     	Regarding claim 11, Niemiec discloses that each at least one path is serpentine 
     	Regarding claim 12, Niemiec discloses that the at least one air flow path is defined by one or more baffles within the sterilization box (fig. 16b, air flow path through “sterilization box” between baffles 1610/1620).
     	Regarding claim 13, Niemiec discloses that the UV radiation sources (1640) are affixed to sides of the baffles (fig. 16b, baffles 1610/1620).

     	Regarding claim 16, Niemiec discloses that the ultra violet (UV) radiation sources (1640) are configured to irradiate the drawn air with UV radiation along at least a majority of a length of each at least one path (fig. 16b, air flow path through “sterilization box” between baffles 1610/1620) 
     	Regarding claim 17, Niemiec discloses one or more ports (fig. 16b, at 1502, and post 1650 in 1510) through the light box (1501), wherein the sterilized air is provided from the one or more openings through the one or more ports (post 1650 in 1510) to output the sterilized air to the environment.
     	Regarding claim 18, Niemiec discloses that the sterilization box (fig. 16b; 1610/1620) is connected to a “back” plane of the light box (of 1501).
Regarding claim 19, Niemiec discloses (regarding claim 19) at least one filter (fig. 16b, UV-screen at 1650) [0095] [0067] configured to filter the sterilized air.
     	Regarding claim 20, Niemiec discloses that the sterilization box (fig. 16b; 1610/1620) comprises a 
Regarding claim 20, Niemiec  differs from the claimed invention by not showing a ”removable” top cover.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for ”removable top cover, since it has been held that making parts separable has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).


Regarding claim 21, Niemiec discloses wherein the light box (figs. 16b-17, of 1501) further comprises a frame (outer sections of 1501, structural supports of 1501, un-illustrated) to hold the back plane (of 1501) 
But Niemiec fails to disclose a frame to hold the back plane and the diffuser.
    	Niemiec2, however, discloses that the light box (fig. 1, 10) further comprises a frame (of 10) to hold the back plane (of 10 at 12) and the diffuser (90) (fig. 1, un-illustrated frame support sections of 10 “hold”/support 12 and 90 relative to each other)..
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Niemiec, with a “generic” frame supporting a back plane and a diffuser, as taught by Niemiec2, to use for supporting a diffuser relative to a light box’s back plane (and other components)  to maintain structural support and stability, and to ensure equipment safety and durability.


Regarding claim 22, Niemiec discloses one or more circuit board sections (figs. 16b-17, in LED strips 1504) [0090] [0096] within the light box (1501) (fig. 16b, 1504 in 1501) , wherein the one or more circuit board sections comprise the plurality of white light sources (1504’s) [0090] [0096] (Note LED strips 1504 would include circuit boards/circuitry in 1504’s strips).


2.	Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Niemiec et al. (US 20190292315 A1) in view of Niemiec et al. (US 20190113219 A1); hereinafter Niemiec2; hereinafter “the combined references”, as applied to claim 1 above, and further in light of Zarcone et al. (US 20200009286 A1).
Regarding claims 8, Niemiec discloses a grate for the fan [0042] [0044]..
     	But the combined references fail to disclose wherein the fan grate is in contact with the diffuser.
    	Zarcone, however, discloses a light fixture with UV sterilizer (abstract) (fig. 1) and 
     	a grate (fig. 1, 122) for the fan (108), wherein the fan grate (122) is in contact with the diffuser (106) (122 is shown contacting 106 in fig. 1) (Note grate/screen 122 is used as a grate/partition, guard, cover for airflow to plenum 132/114’s fan 108).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of the combined references, with the claimed diffuser, fan grate, as taught by Zarcone, to use by combining prior art light fixture elements with air intake and exhaust according to known grate, and/or air filtering elements to yield predictable air cleaning, and purifying results.

     	Moreover, regarding claim 19, Zarcone discloses at least one filter (104, 115, 122) configured to filter the sterilized air [0017].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of the combined references, with the claimed filter, as taught by Zarcone, to use by combining prior art light fixture elements with air intake and exhaust according to known grate, and/or air filtering elements to yield predictable air cleaning, and purifying results.

2.	Claim(s) 2-6, and 14-15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Niemiec et al. (US 20190292315 A1) in view of Niemiec et al. (US 20190113219 A1); hereinafter Niemiec2; hereinafter “the combined references”, as applied to claim 1 above, and further in light of Rantala et al. (US 20180147417 A1).
Regarding claims 2, Niemiec discloses wherein the white light sources (fig. 16b-17; 1504) [0012] comprise light emitting diode (LED) 
regarding claim 5, Niemiec discloses wherein each of the plurality of white LED 
     	But the combined references fail to disclose light emitting diode (LED) chips.
Rantala, however, discloses white light sources comprise light emitting diode (LED) chips [0077] [0092] (reference’s claims 1 and 4) [0028] [0030].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of the combined references, with light emitting diode (LED) chips, as taught by Rantala, to use as a substitution of one known LED type for another (i.e. an LED chip) to obtain predictable illumination results.

Moreover, regarding claims 3-4 and 6, Rantala discloses wherein a spectrum of the illumination includes a peak with a wavelength at approximately 405 nm [0077] [0092] (reference’s claims 1 and 4) [0028] [0030];
regarding claim 4, Rantala discloses wherein a spectrum of the illumination includes a peak with a wavelength at approximately 470 nm [0077] [0092] (reference’s claims 1 and 4) [0028] [0030]; and
regarding claim 6, Rantala discloses wherein a first of the plurality of LEDs (136, 138) [0029] in each white LED chip is configured to produce radiation with a peak at approximately 405 nm, and wherein a second of the plurality of LEDs in each white LED chip is configured to produce radiation with a peak at approximately 470 nm [0077] [0092] (reference’s claims 1 and 4) [0028] [0030]; and is obvious for the reasons discussed supra with reference to claims 2 and/or 5, see previous.

Regarding claims 14, Niemiec discloses wherein the UV radiation sources comprise UV LED in the range from 200 to 280 nm [0099 Note UV-C LED; Note UVC is from between 100-280 nm)]; and 
regarding claim 15, Niemiec discloses wherein each of the UV LED in the range from 240 to 280 nm [0099 Note UV-C LED; Note UVC is from between 100-280 nm)].
     	But the combined references fail to disclose light emitting diode (LED) chips.
Rantala, however, discloses white light sources comprise light emitting diode (LED) chips [0077] [0092] (reference’s claims 1 and 4) [0028] [0030].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of the combined references, with light emitting diode (LED) chips, as taught by Rantala, to use as a substitution of one known LED type for another (i.e. an LED chip) to obtain predictable illumination results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Also, Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/28/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881